 



EXHIBIT 10.4
MASTEC, INC.
2003 STOCK INCENTIVE PLAN FOR NON-EMPLOYEES
(As amended and restated effective as of January 1, 2006)

 



--------------------------------------------------------------------------------



 



MASTEC, INC
2003 STOCK INCENTIVE PLAN FOR NON-EMPLOYEES
(As amended and restated effective as of January 1, 2006)
SECTION 1
PURPOSE
     1.1 Purpose. The purpose of this Plan is to further the growth and
development of the Company by encouraging Directors who are not employees and
Advisors to the Company to obtain a proprietary interest in the Company by
owning its stock. The Company intends that the Plan will provide such persons
with an added incentive to continue to serve as Directors and Advisors and will
stimulate their efforts in promoting the growth, efficiency and profitability of
the Company. The Company also intends that the Plan will afford the Company a
means of attracting persons of outstanding quality to service on the Board and
on the boards of directors of Related Companies.
     1.2 Awards Available Under the Plan. The Plan permits grants of
nonqualified stock options (“NQSOs”) and Restricted Stock. NQSOs are options
that do not qualify as “incentive stock options” under Code Section 422 and are
subject to taxation under Code § 83.
     1.3 Effective Date and Term of the Plan. The Board of Directors of the
Company originally adopted the Plan on April 21, 2003, to become effective as of
May 30, 2003 (the “Original Effective Date”). The Board of Directors adopted
this amendment and restatement of the Plan on October 16, 2003 (the “Effective
Date”), contingent upon the approval of the shareholders of the Company at the
December 10, 2003 special shareholders meeting. The Board of Directors amended
and restated the Plan on March 31, 2006, effective as of January 1, 2006, to
read as set forth herein. Unless earlier terminated by the Company, the Plan
shall remain in effect until the tenth anniversary of the Original Effective
Date or May 30, 2013. Notwithstanding its termination, the Plan shall remain in
effect with respect to Options as long as any Options are outstanding.
     1.4 Operation, Administration and Definitions. The operation and
administration of the Plan are subject to the provisions of this plan document.
Capitalized terms used in the Plan are defined in Section 2 below or may be
defined within the Plan.
     1.5 Legal Compliance. The Plan is intended to comply with the requirements
for exemption of stock options under the provisions of Rule 16b-3 under the 1934
Act.

 



--------------------------------------------------------------------------------



 




SECTION 2
DEFINITIONS
     The following words and phrases as used in this Plan shall have the
meanings set forth in this Section unless a different meaning is clearly
required by the context:
2.1 “1933 Act” shall mean the Securities Act of 1933, as amended.
2.2 “1934 Act” shall mean the Securities Exchange Act of 1934, as amended.
     2.3 “Advisor” shall mean any individual who serves as an advisor or
consultant to the Company or a Related Company under a relationship other than
that of a common law employee of the Company or a Related Company (including but
not limited to independent contractors).
     2.4 “Agreement” means an Option Agreement, an SAR Agreement, or a
Restricted Stock Agreement, as those terms have been defined under this Plan.
     2.5 “Beneficiary” shall mean, with respect to a Participant:
          (a) Designation of Beneficiary. A Participant’s Beneficiary shall be
the individual who is last designated in writing by the Participant as such
Participant’s Beneficiary under an Option Agreement or Restricted Stock
Agreement. A Participant shall designate his or her Beneficiary in writing on
his or her Option Agreement or Restricted Stock Agreement. Any subsequent
modification of the Participant’s Beneficiary shall be in a written executed
letter addressed to the Company and shall be effective when it is received and
accepted by the Committee, determined in the Committee’s sole discretion.
          (b) Designation of Multiple Beneficiaries. A Participant may not
designate more than one individual as a Beneficiary. To the extent that a
designation purports to designate more than one individual as a Beneficiary, the
designation shall be null and void.
          (c) No Designated Beneficiary. If, at any time, no Beneficiary has
been validly designated by a Participant, or the Beneficiary designated by the
Participant is no longer living at the time of the Participant’s death, then the
Participant’s Beneficiary shall be deemed to be the Participant’s estate, and
only the executor or administrator (or a trustee designated by the executor) of
the estate shall be permitted to exercise the Option or receive the award of
Restricted Stock.
     2.6 “Board” shall mean the Board of Directors of Mastec, Inc.
     2.7 “Change of Control” shall mean the date of:
          (a) Acquisition By Person of Substantial Percentage. The acquisition
by a Person (including “affiliates” and “associates” of such Person, but
excluding the Company, any “parent” or “subsidiary” of the Company, or any
employee benefit plan of the Company or of any “parent” or “subsidiary” of the
Company) of a sufficient number of shares of the Common

3



--------------------------------------------------------------------------------



 




Stock, or securities convertible into the Common Stock, and whether through
direct acquisition of shares or by merger, consolidation, share exchange,
reclassification of securities or recapitalization of or involving the Company
or any “parent” or “subsidiary” of the Company, to constitute the Person the
actual or beneficial owner of 51% or more of the Common Stock, but only if such
acquisition occurs without approval or ratification by a majority of the members
of the Board;
          (b) Disposition of Assets. Any sale, lease, transfer, exchange,
mortgage, pledge or other disposition, in one transaction or a series of
transactions, of all or substantially all of the assets of the Company to a
Person described in subsection (a) above, but only if such transaction occurs
without approval or ratification by a majority of the members of the Board; or
          (c) Substantial Change of Board Members. During any fiscal year of the
Company, individuals who at the beginning of such year constitute the Board
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by a majority of the directors in office at the
beginning of the fiscal year.
     For purposes of this Section, the terms “affiliate,” “associate,” “parent”
and “subsidiary” shall have the respective meanings ascribed to such terms in
Rule 12b-2 under Section 12 of the 1934 Act.
     2.8 “Code” shall mean the Internal Revenue Code of 1986, as amended. A
reference to a section of the Code shall include all regulations, rulings and
other authority issued thereunder.
     2.9 “Committee” shall mean the Compensation Committee as appointed by the
Board from time to time. The Committee shall be responsible for administering
and interpreting the Plan in accordance with Section 3 below.
     2.10 “Common Stock” shall mean the par value $0.10 common stock of the
Company.
     2.11 “Company” shall mean Mastec, Inc.
     2.12 “Director” shall mean an individual who (i) is serving as a member of
the Board and (ii) is not and never has been either an officer or common law
employee of the Company or a Related Company. For purposes of the Plan, a
“common law employee” is an individual whose wages are subject to withholding of
federal income taxes under Code Section 3401, and an “officer” is an individual
elected or appointed by the Board or chosen in such other manner as may be
prescribed in the bylaws of the Company to serve as such.
     2.13 “Effective Date” shall mean October 16, 2003, subject to shareholder
approval.
     2.14 “Exercise Price” shall mean the purchase price of the shares of Common
Stock underlying an Option.
     2.15 “Fair Market Value” of the Common Stock as of a date of determination
shall mean the following:

4



--------------------------------------------------------------------------------



 



          (a) Stock Listed and Shares Traded. If the Common Stock is listed and
traded on a national securities exchange (as such term is defined by the 1934
Act) or on the NASDAQ National Market System on the date of determination, the
Fair Market Value per share shall be the last sale price of a share of the
Common Stock on the applicable national securities exchange or National Market
System on the date of determination at the close of trading on such date. If the
Common Stock is traded in the over-the-counter market, the Fair Market Value per
share shall be the average of the closing bid and asked prices on the date of
determination.
          (b) Stock Listed But No Shares Traded. If the Common Stock is listed
on a national securities exchange or on the National Market System but no shares
of the Common Stock are traded on the date of determination but there were
shares traded on dates within a reasonable period before the date of
determination, the Fair Market Value shall be the last sale price of the Common
Stock on the most recent trade date before the date of determination at the
close of trading on such date. If the Common Stock is regularly traded in the
over-the-counter market but no shares of the Common Stock are traded on the date
of determination (or if records of such trades are unavailable or burdensome to
obtain) but there were shares traded on dates within a reasonable period before
the date of determination, the Fair Market Value shall be the average of the
closing bid and asked prices of the Common Stock on the most recent date before
the date of determination.
          (c) Stock Not Listed. If the Common Stock is not listed on a national
securities exchange or on the National Market System and is not regularly traded
in the over-the-counter market, then the Committee shall determine the Fair
Market Value of the Common Stock from all relevant available facts, which may
include the average of the closing bid and ask prices reflected in the
over-the-counter market on a date within a reasonable period either before or
after the date of determination or opinions of independent experts as to value
and may take into account any recent sales and purchases of such Common Stock to
the extent they are representative.
     The Committee’s determination of Fair Market Value, which shall be made
pursuant to the foregoing provisions, shall be final and binding for all
purposes of this Plan.
     2.16 “Grant Price” means the Fair Market Value of the shares of Common
Stock underlying a SAR on the date on which the SAR is awarded.
     2.17 “NQSO” shall mean a nonqualified stock option to purchase shares of
the Common Stock, which is an option to which Code § 422 (relating to certain
incentive stock options) does not apply.
     2.18 “Option” shall mean a NQSO granted to a Participant pursuant to the
terms and provisions of this Plan.
     2.19 “Option Agreement” shall mean a written agreement, executed and dated
by the Company and an Optionee, evidencing an Option granted under the terms and
provisions of this Plan, setting forth the terms and conditions of such Option,
and specifying the name of the Optionee, the number of shares of stock subject
to such Option and other terms and conditions of the Option.

5



--------------------------------------------------------------------------------



 



     2.20 “Optionee” shall mean any nonemployee Director or Advisor who is
granted an Option pursuant to the terms and provisions of this Plan.
     2.21 “Original Effective Date” shall mean May 30, 2003.
     2.22 “Participant” means an Optionee or Recipient.
     2.23 “Person” shall mean any individual, organization, corporation,
partnership or other entity.
     2.24 “Plan” shall mean this Mastec, Inc. 2003 Stock Incentive Plan For
Non-Employees.
     2.25 “Recipient” means a Director or Advisor who is awarded Restricted
Stock or SARs.
     2.26 “Related Company” means any member within the Company’s controlled
group of corporations, as that term is defined in Code § 1563(a), in addition to
any partnerships, joint ventures, limited liability companies, limited liability
partnerships or other entities in which the Company owns more than a 50 percent
interest.
     2.27 “Restricted Stock” means an award of Common Stock subject to
restrictions as provided in Section 7 of the Plan, subject to such conditions,
restrictions and contingencies as the Committee determines, including the
satisfaction of specified performance measures and/or forfeiture provisions.
     2.28 “Restricted Stock Agreement” means a written agreement signed and
dated by the Committee (or its designee) and a Recipient that specifies the
terms and conditions of a grant of Restricted Stock.
     2.29 “SAR” or “Stock Appreciation Right” means a right granted to a
Recipient under Section IX hereof.
     2.30 “SAR Agreement” means a written agreement signed and dated by the
Committee (or its designee) and a Recipient that specifies the terms and
conditions of an SAR.
SECTION 3
ADMINISTRATION
     3.1 General Administration. The Plan shall be administered and interpreted
by the Committee (as designated pursuant to Section 3.2). Subject to the express
provisions of the Plan, the Committee shall have authority to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, to determine the terms and provisions of the Option Agreements by which
Options shall be evidenced and the Restricted Stock Agreements (neither of which
shall be inconsistent with the terms of the Plan), and to make all other
determinations

6



--------------------------------------------------------------------------------



 



necessary or advisable for the administration of the Plan, all of which
determinations shall be final, binding and conclusive.
     3.2 Appointment. The Board shall appoint the Committee from among its
members to serve at the pleasure of the Board. The Board from time to time may
remove members from, or add members to, the Committee and shall fill all
vacancies thereon. The Committee at all times shall be composed of two or more
non-employee directors who shall meet the following requirements. During the
period any director is serving on the Committee, he shall not (i) be an officer
of the Company or a parent or subsidiary of the Company, or otherwise currently
employed by the Company or a parent or subsidiary of the Company; (ii) receive
compensation, either directly or indirectly, from the Company or a parent or
subsidiary of the Company for services rendered as a consultant or in any
capacity other than as a director, except for an amount that does not exceed the
dollar amount for which disclosure would be required pursuant to Rule 404(a) of
the 1934 Act; (iii) possess an interest in any other transaction for which
disclosure would be required pursuant to Rule 404(a); and (iv) be engaged in a
business relationship for which disclosure would be required pursuant to
Rule 404(b). The requirements of this subsection are intended to comply with
Rule 16b-3 under Section 16 of the 1934 Act or any successor rule or regulation,
and shall be interpreted and construed in a manner which assures compliance with
said Rule. To the extent said Rule 16b-3 is modified to reduce or increase the
restrictions on who may serve on the Committee, the Plan shall be deemed
modified in a similar manner.
     3.3 Organization. The Committee shall hold its meetings at such times and
at such places as it shall deem advisable. A majority of the Committee shall
constitute a quorum, and such majority shall determine its actions. The
Committee shall keep minutes of its proceedings and shall report the same to the
Board at the meeting next succeeding.
     3.4 Powers of Committee. Except for the formula grant provisions of
Section 5.2 of the Plan, the Committee shall decide to whom and when (i) to
grant an Option and the number of shares of Common Stock covered by the Option;
or (ii) to award shares of Restricted Stock and the numbers of shares to be so
awarded. The Committee may, with the consent of the Participant entitled to
exercise any outstanding Option or the holder of any shares of Restricted Stock,
amend an Option or an award of Restricted Stock in any manner consistent with
the provisions of this Plan that it may deem advisable, including accelerating
the vesting schedule upon a Participant’s termination of services, whether as a
Director or Advisor, to the Company. In making decisions, the Committee may take
into account the nature of services rendered by the individual, the individual’s
present and potential contribution to the success of the Company and the Related
Companies and such other factors as the Committee, in its sole discretion, deems
relevant.
          (a) The Committee shall interpret the Plan, establish and rescind any
rules and regulations relating to the Plan, decide the terms and provisions of
any Option Agreements or Restricted Stock Agreements made under the Plan, and
determine how to administer the Plan. The Committee also shall decide
administrative methods for the exercise of Options and the awards of Restricted
Stock. Each Committee decision shall be final, conclusive and binding on all
parties.

7



--------------------------------------------------------------------------------



 



          (b) The Committee shall act by a majority of its then members, at a
meeting of the Committee or by unanimous written consent. The Committee shall
keep adequate records concerning the Plan and the Committee’s proceedings and
acts in such form and detail as the Committee may decide.
     3.5 Indemnification. In addition to such other rights of indemnification as
they have as directors or as members of the Committee, the members of the
Committee (and any designees of the Committee as permitted under this
Section 3), to the extent permitted by applicable law, shall be indemnified by
the Company against reasonable expenses (including, without limitation,
attorneys’ fees) actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any Options granted
hereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved to the extent required by and in the manner provided
by the articles or certificate of incorporation or the bylaws of the Company
relating to indemnification of directors) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee member or members did not act in good faith and in a manner he or they
reasonably believed to be in or not opposed to the best interest of the Company.
SECTION 4
SHARES SUBJECT TO PLAN
     4.1 Stock Subject to Plan. The Common Stock subject to Options, awards of
Restricted Stock and other provisions of the Plan shall consist of the
following:
          (a) authorized but unissued shares of Common Stock;
          (b) shares of Common Stock held by the Company in its treasury which
have been reacquired;
          (c) shares of Common Stock purchased by the Company in the open
market; or
          (d) shares of Common Stock allocable to the unexercised portion of any
expired or terminated Option granted under the Plan again may become available
for grants of Options under the Plan.
     4.2 Number of Shares Available under the Plan. Subject to readjustment in
accordance with the provisions of Section 9, the total number of shares of
Common Stock for which Options or Restricted Stock awards may be granted under
the Plan shall be 1,000,000 shares of Common Stock, plus an increase as of each
December 31 (commencing on December 31, 2003) equal to a number of shares equal
to the difference between the number of shares subject to grants made under the
Plan during the 12-month period ending on such December 31, less any shares
subject to grants that again became available for issuance under the Plan due to
forfeiture, termination, surrender or other cancellation of the underlying grant
without such

8



--------------------------------------------------------------------------------



 



shares being issued. Notwithstanding the foregoing, in no event shall more than
an aggregate of 2,500,000 shares of Common Stock be authorized for issuance
during the term of the Plan (unless the Plan is amended in accordance with its
terms and in compliance with all applicable statutes, rules and regulations).
SECTION 5
ELIGIBILITY TO RECEIVE AND GRANT OF OPTIONS
     5.1 Individuals Eligible for Grants of Options. The individuals eligible to
receive Options hereunder shall be solely those individuals who are Directors
(as defined in Section 2.12 of the Plan) or Advisors (as defined in Section 2.3
of the Plan). Such Directors and Advisors shall receive Options hereunder in
accordance with the provisions of Sections 5.2 and 5.3 below.
     5.2 Formula Grants of Options. Effective upon the Effective Date, Options
shall be granted to Directors (as defined in Section 2.12 of the Plan) in
accordance with the following formulas:
          (a) Option Upon Initially Becoming a Director. Upon initially becoming
a Director and each reelection to serve a three-year term as a Director, the
Director shall be granted an Option to purchase 20,000 shares of Common Stock as
of the first business day of the month following appointment or election, with
such Option subject to the provisions of Section 6 below. Options granted under
this subsection shall be evidenced by an Option Agreement.
          (b) Service Option Grants. As each Director begins a service year in
which the Director does not receive an Option grant pursuant to Section 5.2(a)
above, the Director shall be granted an Option to purchase 7,500 shares of
Common Stock as of the first business day of the month following the date of the
annual shareholders meeting, with such Option subject to the provisions of
Section 6 below. Options granted under this subsection shall be evidenced by an
Option Agreement.
          (c) Insufficient Shares. In the event that the number of shares
available for grants under the Plan is insufficient to make all grants provided
herein on the applicable date, then all those who become entitled to a grant on
such date shall share ratably in the number of shares then available for grant
under the Plan.
          (d) Cessation of Formula Grants. No formula grants shall be made
pursuant to this Section 5.2 after December 31, 2006.
     5.3 Discretionary Grants of Options. Subject to the provisions of the Plan,
the Committee shall have the authority and sole discretion to determine and
designate, from time to time, Directors (as defined in Section 2.12 of the Plan)
and Advisors (as defined in Section 2.3 of the Plan) to whom Options will be
granted, the Exercise Price of the shares covered by any Options granted, and
the manner in and conditions under which Options are exercisable (including,
without limitation, any limitations or restrictions thereon). In making such
determinations, the Committee may take into account the nature of the services
rendered by the respective individuals to whom Options may be granted, their
present and potential contributions

9



--------------------------------------------------------------------------------



 



to the Company’s success and such other factors as the Committee, in its sole
discretion, shall deem relevant. In its authorization of the granting of an
Option hereunder, the Committee shall specify the name of the Optionee, the
number of shares of common stock subject to such Option, the exercise price of
the Option, the term of the Option and any restrictions, conditions, forfeitures
or cancellation provisions. The Committee may grant, at any time, new Options to
an Optionee who previously has received Options, whether such Options include
prior Options that still are outstanding, previously have been exercised in
whole or in part, or have expired. No individual shall have any claim or right
to be granted Options under the Plan.
SECTION 6
TERMS AND CONDITIONS OF OPTIONS
     Unless otherwise provided by the Committee, Options granted hereunder and
Option Agreements shall comply with and be subject to the following terms and
conditions:
     6.1 Requirement of Option Agreement. Upon the grant of an Option hereunder,
the Committee shall prepare (or cause to be prepared) an Option Agreement. The
Committee shall present such Option Agreement to the Optionee. Upon execution of
such Option Agreement by the Optionee, such Option shall be deemed to have been
granted effective as of the date of grant. The failure of the Optionee to
execute the Option Agreement within 30 days after the date of the receipt of
same shall render the Option Agreement and the underlying Option null and void
ab initio.
     6.2 Optionee and Number of Shares. Each Option Agreement shall state the
name of the Optionee and the total number of shares of the Common Stock to which
it pertains, the Exercise Price, the Beneficiary of the Optionee, and the date
as of which the Option was granted under this Plan, and any expiration date of
the Option.
     6.3 Exercise Price. The Exercise Price of the shares of Common Stock
underlying each Option shall not be less than the Fair Market Value of the
Common Stock on the date the Option is granted. Upon execution of an Option
Agreement by both the Company and Optionee, the date as of which the Option was
granted under this Plan as noted in the Option Agreement shall be considered the
date on which such Option is granted.
     6.4 Exercisability of Options.
          (a) Formula Grants. Each Option granted under Section 5.2 shall first
become exercisable with respect to such portions of the shares subject to such
Option as are specified in the schedule set forth herein below:
               (i) Commencing as of the first anniversary of the date the Option
is granted, the Optionee shall have the right to exercise the Option with
respect to, and to thereby purchase, 33 percent (rounded down to the nearest
whole number) of the shares subject to such Option. Prior to said date, the
Option shall be unexercisable in its entirety.

10



--------------------------------------------------------------------------------



 



               (ii) Commencing as of the second anniversary of the date the
Option is granted, the Optionee shall have the right to exercise the Option with
respect to, and to thereby purchase, an additional 33 percent (rounded down to
the nearest whole number) of the shares subject to the Option.
               (iii) Commencing as of the third anniversary of the date the
Option is granted, the Optionee shall have the right to exercise the Option with
respect to, and to thereby purchase, the remainder of the shares subject to the
Option.
               (iv) Notwithstanding the above, any Options previously granted to
an Optionee shall become immediately exercisable for 100% of the number of
shares subject to the Options upon a Change of Control.
               (v) Notwithstanding anything contained herein to the contrary,
with respect to those options awarded on December 16, 2003 to six directors of
the Company, upon such director’s termination of services, whether as a Director
or Advisor to the Company, such director’s unvested options shall automatically
vest. (Added by Board of Directors 11 March 2004).
          (b) Discretionary Grants. Unless the Committee specifies otherwise in
the Option Agreement, each Option granted under Section 5.3 shall first become
exercisable with respect to such portions of the shares subject to such Option
as are specified in the schedule set forth herein below:
               (i) Commencing as of the first anniversary of the date the Option
is granted, the Optionee shall have the right to exercise the Option with
respect to, and to thereby purchase, 33 percent (rounded down to the nearest
whole number) of the shares subject to such Option. Prior to said date, the
Option shall be unexercisable in its entirety.
               (ii) Commencing as of the second anniversary of the date the
Option is granted, the Optionee shall have the right to exercise the Option with
respect to, and to thereby purchase, an additional 33 percent (rounded down to
the nearest whole number) of the shares subject to the Option.
               (iii) Commencing as of the third anniversary of the date the
Option is granted, the Optionee shall have the right to exercise the Option with
respect to, and to thereby purchase, the remainder of the shares subject to the
Option.
               (iv) Notwithstanding the above, any Options previously granted to
an Optionee shall become immediately exercisable for 100% of the number of
shares subject to the Options upon a Change of Control.
     6.5 Expiration Date. Except as otherwise provided in the Stock Option
Agreement, the Expiration Date of any Option shall be the earliest to occur of
the following:
          (a) Maximum Term. The date ten (10) years from the date of grant of
the Option or such shorter period as determined by the Committee and set forth
in the Stock Option Agreement;

11



--------------------------------------------------------------------------------



 



          (b) Death. Unless the Committee specifies otherwise in the Option
Agreement, the one-year anniversary of the Optionee’s termination of service
with the Company and all Related Companies due to death; or
          (c) Termination of Service as Director or Advisor. Unless the
Committee specifies otherwise in the Option Agreement, the one-year anniversary
of the Optionee’s termination of service as a Director or Advisor of the Company
other than as provided under Section 6.5(b) above.
     6.6 Minimum Exercise Amount. The exercise of an Option may be for less than
the full number of shares of Common Stock subject to such Option, but such
exercise shall not be made for less than (i) 100 shares or (ii) the total
remaining shares subject to the Option, if such total is less than 100 shares.
Subject to the other restrictions on exercise set forth herein, the unexercised
portion of an Option may be exercised at a later date by the Optionee.
     6.7 Payment of Exercise Price. The Optionee must pay the full Exercise
Price for shares of Common Stock purchased upon the exercise of any Option at
the time of such exercise by one of the following forms of payment:
          (a) cash;
          (b) if and to the extent permitted by the Committee, by surrendering
unrestricted previously held shares of Common Stock, or the withholding of
shares of Common Stock otherwise deliverable upon exercise of the Option, that
have a fair market value equal to the Exercise Price at the time of exercise.
The Optionee may surrender shares of Common Stock either by attestation or by
the delivery of a certificate or certificates for shares duly endorsed for
transfer to the Company, and if required by the Committee, with medallion level
signature guarantee by a member firm of a national stock exchange, by a national
or state bank (or guaranteed or notarized in such other manner as the Committee
may require); or
          (c) any combination of the above forms or any other form of payment
permitted by the Committee.
     6.8 Transferability. Unless the Committee specifies otherwise in the Option
Agreement, an Optionee may transfer Options only by the laws of descent and
distribution. After the death of an Optionee, only a named Beneficiary or the
executor or administrator of the Optionee’s estate may exercise an outstanding
Option. Notwithstanding the foregoing, with the approval of the Committee and in
its sole discretion, an Option Agreement may be amended to permit the Optionee
to transfer grants of options under this Plan to such Persons as the Committee
deems appropriate.
     6.9 Rights as a Shareholder. An Optionee shall first have rights as a
shareholder of the Company with respect to shares of Common Stock covered by an
Option only when the Optionee has paid the Exercise Price in full and the shares
actually have been issued to the Optionee.

12



--------------------------------------------------------------------------------



 



SECTION 7
RESTRICTED STOCK
     7.1 Restricted Stock Agreement. When the Committee awards Restricted Stock
under the Plan, it shall prepare (or cause to be prepared) a Restricted Stock
Agreement that specifies the following terms:
          (a) the name of the Recipient;
          (b) the total number of shares of Common Stock subject to the award of
Restricted Stock;
          (c) the manner in which the Restricted Stock will become
nonforfeitable and transferable and a description of any restrictions applicable
to the Restricted Stock; and
          (d) the date as of which the Committee awarded the Restricted Stock.
     7.2 Maximum Award Per Year. There is no maximum number of shares that may
be awarded as Restricted Stock to any individual during any one calendar year.
     7.3 Vesting. Unless the Committee specifies in the Restricted Stock
Agreement that any alternative vesting schedule shall apply, that other vesting
requirements shall apply or that no vesting requirements shall apply, an award
of Restricted Stock shall become vested and nonforfeitable on the third
anniversary of the date of grant and before the third anniversary of the date of
the award, no portion of the Restricted Stock shall be vested.
     7.4 Other Vesting Requirements. The Committee may impose any other
conditions, restrictions, forfeitures and contingencies on awards of Restricted
Stock. The Committee may designate a single goal criterion or multiple goal
criteria for these purposes.
     7.5 Accelerated Vesting. The Committee shall always have the right to
accelerate vesting of any Restricted Stock awarded under this Plan.
          (a) Upon the occurrence of the following events, any outstanding
Awards of Restricted Stock that remain subject to vesting requirements shall
immediately become vested pursuant to the provisions of subsection (b) hereof,
unless otherwise determined by the Committee and set forth in the applicable
Restricted Stock Agreement:
               i. the recipient’s death;
               ii. the Recipient’s Disability; or
               iii. a Change in Control of the Company.
          (b) Unless otherwise provided in the Restricted Stock Agreement, if an
outstanding award of Restricted Stock remains subject only to a time based
vesting schedule (i.e., one that requires only that the Recipient remain as a
Director or Advisor for the passage of

13



--------------------------------------------------------------------------------



 




a specified time period), then such Award shall immediately become fully vested
and nonforfeitable upon one of the events in subsection (a) above. If an
outstanding award of Restricted Stock remains subject to any other type of
vesting schedule or requirement (e.g., a criteria based schedule), then such
award shall become vested in a proportionate amount upon one of the events in
subsection (a) above. The proportion shall be calculated as the ratio of the
amount of time completed through the date of the applicable event compared to
the original term of the Restricted Stock Agreement.
     7.6 Termination of Services. Unless the Committee decides otherwise, all
shares of Restricted Stock that remain subject to restriction upon the
Recipient’s termination of services to the Company, other than shares of
Restricted Stock accelerated under Section 7.5(b), shall be forfeited by the
Recipient.
7.7 Delivery of Restricted Stock.
          (a) Issuance. Subject to the terms and conditions of the Restricted
Stock Agreement, the Company shall issue a certificate representing the shares
of Restricted Stock within a reasonable period of time after execution of the
Restricted Stock Agreement; provided, if any law or regulation requires the
Company to take any action (including, but not limited to, the filing of a
registration statement under the 1933 Act and causing such registration
statement to become effective) with respect to such shares before the issuance
thereof, then the date of delivery of the shares shall be extended for the
period necessary to take such action. As long as any restrictions apply to the
Restricted Stock, the shares of Restricted Stock may be held by the Committee in
uncertificated form in a restricted account.
          (b) Legend. Unless the certificate representing shares of the
Restricted Stock are deposited with a custodian (as described in subparagraph
(c) hereof), each certificate shall bear the following legend (in addition to
any other legend required by law):
     “The transferability of this certificate and the shares represented hereby
are subject to the restrictions, terms and conditions (including forfeiture and
restrictions against transfer) contained in the Mastec Inc. 2003 Stock Incentive
Plan for Non-Employees and a Restricted Stock Agreement dated ___, ___between
___and Mastec, Inc. The Plan and the Restricted Stock Agreement are on file in
the office of the Chief Financial Officer of Mastec, Inc.”
     Such legend shall be removed or canceled from any certificate evidencing
shares of Restricted Stock as of the date that such shares become
nonforfeitable.
          (c) Deposit with Custodian. As an alternative to delivering a stock
certificate to the Recipient, the Committee may deposit or transfer such shares
electronically to a custodian designated by the Committee. The Committee shall
cause the custodian to issue a receipt for the shares to the Recipient for any
Restricted so deposited. The custodian shall hold the shares and deliver the
same to the Recipient in whose name the Restricted Stock evidenced thereby are
registered only after such shares become nonforfeitable.
          (d) Deferral of Delivery of Shares. Notwithstanding anything to the
contrary, the Committee may provide pursuant to a Restricted Stock Agreement, or
may permit pursuant

14



--------------------------------------------------------------------------------



 




to an election by the Recipient pursuant to the terms of the MasTec, Inc.
Deferred Fee Plan for Directors, or some other deferred compensation plan or
arrangement approved by the Committee, that the issuance and delivery of any
Restricted Stock awarded under this Plan be deferred until some time after the
date the Award is granted. Any Restricted Stock, the delivery of which is so
deferred, is sometimes hereinafter referred to as “Deferred Stock”.
          (e) Dividend Equivalents. In connection with a grant of Deferred Stock
as provided in Section 7.7(d) above, the Board may provide that “Dividend
Equivalents” may be granted with respect to any Deferred Stock Award and shall
be either paid with respect to such Deferred Stock Award at the dividend payment
date in cash or in shares of unrestricted Common Stock having a Fair Market
Value equal to the amount of such dividends, or deferred with respect to such
Deferred Stock Award and the amount or value thereof automatically deemed
reinvested in additional Deferred Stock, other Awards or other investment
vehicles, as the Committee shall determine or permit the Participant to elect.
For purposes hereof, “Dividend Equivalents” shall mean a right, granted to a
Participant to receive cash, shares of Common Stock, other Awards or other
property equal in value to dividends paid with respect to a specified number of
shares of Common Stock, or other periodic payments. Prior to delivery of
Restricted Stock, Deferred Stock carries no value or dividend or other rights
associated with actual Common Stock ownership.
     7.8 Transferability. Unless the Committee specifies otherwise in the
Restricted Stock Agreement, a Recipient may not sell, exchange, transfer,
pledge, hypothecate or otherwise dispose of shares of Restricted Stock awarded
under this Plan while such shares are still subject to restriction.
Notwithstanding the foregoing, with the approval of the Committee, and in its
sole discretion, a Restricted Stock Agreement may be amended to permit the
Recipient to transfer grants of Restricted Stock under this Plan to such Persons
as the Committee deems appropriate.
     7.9 Effect of Restricted Stock Award. Upon issuance of the shares of the
Restricted Stock, the Recipient shall have immediate rights of ownership in the
shares of Restricted Stock, including the right to vote the shares and the right
to receive dividends with respect to the shares, notwithstanding any outstanding
restrictions on the Restricted Stock.
SECTION 8
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
     Unless otherwise provided by the Committee, SARs granted hereunder and SAR
Agreements shall comply with and be subject to the following terms and
conditions:
     8.1 Requirement of SAR Agreement. Upon the grant of a SAR hereunder, the
Committee shall prepare (or cause to be prepared) a SAR Agreement. The Committee
shall present such SAR Agreement to the Recipient. Upon execution of such SAR
Agreement by the Recipient, such SAR shall be deemed to have been granted
effective as of the date of grant. The failure of the Recipient to execute the
SAR Agreement within 30 days after the date of the receipt of same shall render
the SAR Agreement and the underlying SAR null and void ab initio.

15



--------------------------------------------------------------------------------



 



     8.2 Right to Payment. A SAR shall confer on the Recipient to whom it is
granted a right to receive, upon exercise thereof, the excess of (a) the Fair
Market Value of one share of Common Stock on the date of exercise over (b) the
Grant Price of the SAR as determined by the Committee. SARs may be granted in
conjunction with all or part of any Stock Option granted under the Plan or at
any subsequent time during the term of such Stock Option, or without regard to
any Stock Option, in each case upon such terms and conditions as the Committee
may establish in its sole discretion, not inconsistent with the provisions of
the Plan. The Committee shall determine and set forth in the SAR Agreement,
whether the SAR is to be settled in shares of Common Stock, cash, other
property, or any combination of the foregoing.
     8.3 Recipient and Number of Shares. Each SAR Agreement shall state the name
of the Recipient and the total number of shares of the Common Stock to which it
pertains, the Grant Price, the Beneficiary of the Recipient, and the date as of
which the SAR was granted under this Plan, and any expiration date of the SAR.
     8.4 Exercisability of SARs. Unless the Committee specifies otherwise in the
SAR Agreement, each SAR shall first become exercisable with respect to such
portions of the shares subject to such SAR as are specified in the schedule set
forth herein below:
               (i) Commencing as of the first anniversary of the date the SAR is
granted, the Recipient shall have the right to exercise the SAR with respect to
33 percent (rounded down to the nearest whole number) of the shares subject to
such SAR. Prior to said date, the SAR shall be unexercisable in its entirety.
               (ii) Commencing as of the second anniversary of the date the SAR
is granted, the Recipient shall have the right to exercise the SAR with respect
to an additional 33 percent (rounded down to the nearest whole number) of the
shares subject to the SAR.
               (iii) Commencing as of the third anniversary of the date the SAR
is granted, the Recipient shall have the right to exercise the SAR with respect
to the remainder of the shares subject to the SAR.
     8.5 Accelerated Exercisability. The Committee shall always have the power
to accelerate the exercisability of any SAR granted under the Plan. In the event
that one of the following events occurs while the Recipient is employed by or
providing services to the Company or a Related Company, any outstanding SARs
shall immediately become fully exercisable, unless otherwise determined by the
Committee and set forth in the applicable SAR Agreement:
               (i) the Recipient’s death;
               (ii) the Recipient’s Disability; or
               (iii) a Change of Control of the Company.
     8.6 Other Vesting Requirements. The Committee may impose any other
conditions, restrictions, forfeitures and contingencies on awards of SARs. Such
conditions, restrictions, forfeitures and contingencies may consist of a
requirement of continuous service and/or the

16



--------------------------------------------------------------------------------



 



satisfaction of specified Performance Measures. The Committee may designate a
single goal criterion or multiple goal criteria for performance measurement
purposes.
     8.7 Expiration Date. Except as otherwise provided in the SAR Agreement, the
Expiration Date of any SAR shall be the earliest to occur of the following:
          (a) Maximum Term. The date ten (10) years from the date of grant of
the SAR, or such shorter period as determined by the Committee and set forth in
the SAR Agreement;
          (b) Death. The one-year anniversary of the Recipient’s termination of
service with the Company and all Related Companies due to death; or
          (c) Termination of Service as Director or Advisor. The one-year
anniversary of the Recipient’s termination of service as a Director or Advisor
of the Company other than as provided under Section 8.7(b) above, or such
shorter period as determined by the Committee and set forth in the SAR
Agreement.
     8.8 Minimum Exercise Amount. The grant of a SAR may be for less than the
full number of shares of Common Stock subject to such SAR, but such exercise
shall not be made for less than (i) 100 shares or (ii) the total remaining
shares subject to the SAR, if such total is less than 100 shares. Subject to the
other restrictions on exercise set forth herein, the unexercised portion of a
SAR may be exercised at a later date by the Recipient.
     8.9 Transferability. Unless the Committee specifies otherwise in the SAR
Agreement, a Recipient may transfer SARs only by the laws of descent and
distribution. After the death of a Recipient, only a named Beneficiary or the
executor or administrator of the Recipient’s estate may exercise an outstanding
SAR. Notwithstanding the foregoing, with the approval of the Committee and in
its sole discretion, a SAR Agreement may be amended to permit the Recipient to
transfer grants of options under this Plan to such Persons as the Committee
deems appropriate.
     8.10 Rights as a Shareholder. A Recipient shall first have rights as a
shareholder of the Company with respect to shares of Common Stock covered by a
SAR only if and when the shares actually have been issued to the Recipient.
SECTION 9
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION
     9.1 Certain Corporate Transactions.
          (a) Recapitalization. If the Company is involved in a corporate
transaction or any other event which effects the Common Stock (including,
without limitation, any recapitalization, reclassification, reverse or forward
stock split, stock dividend, extraordinary cash dividend, split-up, spin-off,
combination or exchange of shares), then the Committee shall

17



--------------------------------------------------------------------------------



 




adjust outstanding Options or awards of Restricted Stock to preserve the
benefits or potential benefits of the Options as follows:
               (i) The Committee shall take action to adjust the number and kind
of shares of Common Stock that are issuable under the Plan;
               (ii) The Committee shall take action to adjust the number and
kind of shares of Common Stock subject to outstanding Options or awards of
Restricted Stock;
               (iii) The Committee shall take action to adjust the Exercise
Price of outstanding Options and the Grant Price of outstanding SARs, or awards
of Restricted Stock; and
               (iv) The Committee shall make any other equitable adjustments.
     Only whole shares of Common Stock shall be issued in making the above
adjustments. Further, the number of shares available under the Plan or the
number of shares of Common Stock subject to any outstanding Options or awards of
Restricted Stock shall be the next lower number of shares, so that fractions are
rounded downward. If the Company issues any rights or warrants to subscribe for
additional shares pro rata to holders of outstanding shares of the class or
classes of stock then set aside for the Plan, then each Participant shall be
entitled to the same rights or warrants on the same basis as holders of
outstanding shares with respect to such portion of the Participant’s Option or
awards of Restricted Stock as is exercised on or prior to the record date for
determining shareholders entitled to receive or exercise such rights or
warrants.
          (b) Reorganization. If the Company is part of any reorganization
involving merger, consolidation, acquisition of the Common Stock or acquisition
of the assets of the Company, the Committee, in its discretion, may decide that:
               (i) any or all outstanding Options or awards of Restricted Stock
granted under the Plan shall pertain to and apply, with appropriate adjustment
as determined by the Committee, to the securities of the resulting corporation
to which a holder of the number of shares of the Common Stock subject to each
such Option would have been entitled;
               (ii) any or all outstanding Options or awards of Restricted Stock
and SARs granted hereunder shall become immediately fully exercisable (to the
extent permitted under federal or state securities laws); and/or
               (iii) any or all Options or awards of Restricted Stock and/or
SARs granted hereunder shall become immediately fully exercisable (to the extent
permitted under federal or state securities laws) and shall be terminated after
giving at least 30 days’ notice to the Directors and Advisors to whom such
Options, SARs or awards of Restricted Stock have been granted.
          (c) Limits on Adjustments. Any issuance by the Company of stock of any
class other than the Common Stock, or securities convertible into shares of
stock of any class, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of the Common Stock
subject to any Option or awards of Restricted Stock or

18



--------------------------------------------------------------------------------



 




SAR, except as specifically provided otherwise in this Plan. Grants under the
Plan shall not affect in any way the right or authority of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, consolidate or dissolve, or to liquidate, sell
or transfer all or any part of its business or assets. All adjustments the
Committee makes under this Plan shall be conclusive.
SECTION 10
PLAN OPERATION
     10.1 Compliance with Other Laws and Regulations. Distribution of shares of
Common Stock under the Plan shall be subject to the following:
          (a) Notwithstanding any other provision of the Plan, the Company shall
not be required to issue any shares of Common Stock under the Plan unless such
issuance complies with all applicable laws (including, without limitation, the
requirements of the 1933 Act and Section 16 of the 1934 Act) and the applicable
requirements of any securities exchange or similar entity.
          (b) When the Plan provides for issuance of Common Stock, the Company
may issue shares of Common Stock on a noncertificated basis as long as it is not
prohibited by applicable law or the applicable rules of any stock exchange.
          (c) The Company may require a Participant to submit evidence that the
Participant is acquiring shares of Common Stock for investment purposes.
     10.2 Limitation of Implied Rights. The Plan is not a contract of employment
or a contract for continued service as a Director or an Advisor. Neither a
Director nor an Advisor selected as a Participant shall have the right to be
retained as a director or an advisor of the Company or any Related Company and
shall not have any right or claim under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.
     10.3 Evidence. Anyone required to give evidence under the Plan may give
such evidence by certificate, affidavit, document or other information which the
person acting on the evidence considers pertinent, reliable and signed, made or
presented by the proper party or parties.
     10.4 Amendment and Termination of the Plan and Agreements. The Board may
amend, modify or terminate the Plan at any time. No such amendment, modification
or termination shall result in the Plan as a whole being subject to variable, or
other adverse, accounting treatment or adversely affect, in any way, the rights
of individuals who have outstanding Options or awards of Restricted Stock unless
such individuals consent to such amendment or termination or such amendment or
termination is necessary to comply with applicable law. The Committee may amend
any Agreement that it previously has authorized under the Plan if the amended
Agreement is signed by the Company and the applicable Participant.

19



--------------------------------------------------------------------------------



 



     10.5 Gender and Number; Headings. Words in any gender shall include any
other gender, words in the singular shall include the plural and the plural
shall include the singular. The headings in this Plan are for convenience of
reference. Headings are not a part of the Plan and shall not be considered in
the construction hereof.
     10.6 Legal References. Any reference in this Plan to a provision of law
which is later revised, modified, finalized or redesignated, shall automatically
be considered a reference to such revised, modified, finalized or redesignated
provision of law.
     10.7 Notices. In order for a Director or Advisor or other individual to
give notice or other communication to the Committee, the notice or other
communication shall be in the form specified by the Committee and delivered to
the location designated by the Committee in its sole discretion.
     10.8 Governing Law. The Plan is governed by and shall be construed in
accordance with the laws of the State of Florida.
     10.9 Non-U.S. Law. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Companies may operate to assure the viability of the benefits from
Awards granted to the Participants performing services in such countries and to
meet the objectives of the Plan.
     10.10 Section 409A Compliance. If and to the extent that the Committee
believes that any Awards may constitute a “nonqualified deferred compensation
plan” under Section 409A of the Code, the terms and conditions set forth in the
Award Agreement for that Award shall be drafted in a manner that is intended to
comply with, and shall be interpreted in a manner consistent with, the
applicable requirements of Section 409A of the Code.

20